      Case 3:19-cv-00364-CWR-FKB Document 51 Filed 10/15/19 Page 1 of 29




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF MISSISSIPPI
                                   NORTHERN DIVISION



 ALYSSON MILLS, IN HER CAPACITY AS           Case No. 3:19-cv-364-CWR-FKB
 RECEIVER FOR ARTHUR LAMAR
 ADAMS AND MADISON TIMBER                    Arising out of Case No. 3:18-cv-252,
 PROPERTIES, LLC,                            Securities and Exchange Commission
                                             v. Arthur Lamar Adams and Madison Timber
                Plaintiff,                   Properties, LLC

         v.                                  Hon. Carlton W. Reeves, District Judge

 THE UPS STORE, INC.; HERRING
 VENTURES, LLC d/b/a/ THE UPS STORE;
 AUSTIN ELSEN; TAMMIE ELSEN;
 COURTNEY HERRING; DIANE LOFTON;
 CHANDLER WESTOVER; RAWLINGS
 & MACINNIS, PA; TAMMY VINSON; and
 JEANNIE CHISHOLM,

                Defendants.




   THE UPS STORE, INC.’S ANSWER TO PLAINTIFF’S AMENDED COMPLAINT




sf-4096147
PD.27209416.1
      Case 3:19-cv-00364-CWR-FKB Document 51 Filed 10/15/19 Page 2 of 29




                                    PRELIMINARY STATEMENT

        Defendant The UPS Store, Inc. (the “TUPSS, Inc.”) hereby submits its Answer and

Affirmative Defenses to each of the numbered allegations in Plaintiff’s Amended Complaint (the

“Complaint”). Unless expressly admitted or qualified in this Answer, TUPSS, Inc. denies each

and every allegation of the Complaint.

        The unnumbered paragraphs in the section in the Complaint titled “Introduction” do not

purport to be allegations of fact that require a response. If a response is required, TUPSS, Inc.

denies each and every allegation in those paragraphs against TUPSS, Inc. except TUPSS, Inc.

admits, based on information and belief, that Lamar Adams is a thief who operated a Ponzi

scheme.

        1.      Paragraph 1 recites legal conclusions that require no response.

        2.      TUPSS, Inc. admits that this action arises out of Securities & Exchange

Commission v. Arthur Lamar Adams and Madison Timber Properties, LLC, No. 3:18-cv-585-

CWR-FKB. TUPSS, Inc. lacks knowledge or information sufficient to form a belief as to the

truth of the remaining allegations in Paragraph 2. To the extent that Paragraph 2 refers to written

documents, TUPSS, Inc. refers to those documents for a complete statement of their contents.

        3.      To the extent that Paragraph 3 refers to written documents, TUPSS, Inc. refers to

those documents for a complete statement of their contents. To the extent that Paragraph 3

recites legal conclusions, no response is required. TUPSS, Inc. otherwise lacks knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in Paragraph 3.

        4.      To the extent that Paragraph 4 refers to written documents, TUPSS, Inc. refers to

those documents for a complete statement of their contents. To the extent that Paragraph 4




                                                 1
sf-4096147
PD.27209416.1
      Case 3:19-cv-00364-CWR-FKB Document 51 Filed 10/15/19 Page 3 of 29




recites legal conclusions, no response is required. TUPSS, Inc. otherwise lacks knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in Paragraph 4.

        5.      To the extent that Paragraph 5 refers to written documents, TUPSS, Inc. refers to

those documents for a complete statement of their contents. To the extent that Paragraph 5

recites legal conclusions, no response is required. TUPSS, Inc. otherwise lacks knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in Paragraph 5.

        6.      TUPSS, Inc. admits that it is a Delaware corporation doing business in

Mississippi. TUPSS, Inc. otherwise denies each and every allegation in Paragraph 6.

        7.      TUPSS, Inc. admits that Defendant Herring Ventures, LLC (“Herring Ventures”),

does business in Mississippi as a The UPS Store® franchisee pursuant to a written franchise

agreement with TUPSS, Inc. TUPSS, Inc. lacks knowledge or information sufficient to form a

belief as to the truth of the remaining allegations in Paragraph 5.

        8.      TUPSS, Inc. denies that Defendant Austin Elsen was an employee of TUPSS, Inc.

TUPSS, Inc. lacks knowledge or information sufficient to form a belief as to the truth of the

remaining allegations in Paragraph 8.

        9.      TUPSS, Inc. denies that Defendant Tammie Elsen was an employee of TUPSS,

Inc. TUPSS, Inc. lacks knowledge or information sufficient to form a belief as to the truth of the

remaining allegations in Paragraph 9.

        10.     TUPSS, Inc. denies that Defendant Courtney Herring was an employee of

TUPSS, Inc. TUPSS, Inc. lacks knowledge or information sufficient to form a belief as to the

truth of the remaining allegations in Paragraph 10.




                                                  2
sf-4096147
PD.27209416.1
      Case 3:19-cv-00364-CWR-FKB Document 51 Filed 10/15/19 Page 4 of 29




        11.     TUPSS, Inc. denies that Defendant Diane Lofton was an employee of TUPSS,

Inc. TUPSS, Inc. lacks knowledge or information sufficient to form a belief as to the truth of the

remaining allegations in Paragraph 11.

        12.     TUPSS, Inc. denies that Defendant Chandler Westover was an employee of

TUPSS, Inc. TUPSS, Inc. lacks knowledge or information sufficient to form a belief as to the

truth of the remaining allegations in Paragraph 12.

        13.     TUPSS, Inc. lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 13.

        14.     TUPSS, Inc. lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 14.

        15.     TUPSS, Inc. lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 15.

        16.     TUPSS, Inc. admits, based on information and belief, that Lamar Adam operated

a Ponzi scheme for many years for which he pleaded guilty and was sentenced to federal prison.

Except as so admitted, TUPSS, Inc. lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 16.

        17.     TUPSS, Inc. lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 17.

        18.     TUPSS, Inc. lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 18.

        19.     TUPSS, Inc. lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 19.




                                                   3
sf-4096147
PD.27209416.1
      Case 3:19-cv-00364-CWR-FKB Document 51 Filed 10/15/19 Page 5 of 29




        20.     TUPSS, Inc. lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 20.

        21.     TUPSS, Inc. lacks knowledge or information sufficient to form a belief as to the

truth of the allegations that, each month, Madison Timber required more and more new investors

to repay existing investors, and that, like any Ponzi scheme, Madison Timber had to

continuously grow. TUPSS, Inc. otherwise denies each and every allegation in Paragraph 21.

        22.     TUPSS, Inc. lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 22.

        23.     TUPSS, Inc. lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 23.

        24.     TUPSS, Inc. admits, based on information and belief, that Lamar Adams pleaded

guilty to one or more federal crimes and was sentenced to a term in federal prison. To the extent

that Paragraph 24 refers to written documents, TUPSS, Inc. refers to those documents for a

complete statement of their contents. TUPSS, Inc. lacks knowledge or information sufficient to

form a belief as to the truth of the remaining allegations in Paragraph 24.

        25.     TUPSS, Inc. admits, based on information and belief, that the Securities and

Exchange Commission has filed an action against Adams arising out of his Ponzi scheme. To

the extent that Paragraph 25 refers to written documents, TUPSS, Inc. refers to those documents

for a complete statement of their contents. TUPSS, Inc. lacks knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 25.

        26.     Paragraph 26 recites a legal conclusion that requires no response.

        27.     Paragraph 27 recites legal conclusions that require no response. Paragraph 27

refers vaguely to “Defendants” without specifying which of the ten named Defendants in the


                                                  4
sf-4096147
PD.27209416.1
      Case 3:19-cv-00364-CWR-FKB Document 51 Filed 10/15/19 Page 6 of 29




Complaint the allegations concern. If the paragraph is intended to refer to TUPSS, Inc., TUPSS,

Inc. denies each and every allegation in the paragraph. TUPSS, Inc. lacks knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in Paragraph

27.

        28.     Paragraph 28 recites legal conclusions that require no response. TUPSS, Inc.

lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 28.

        29.     Paragraph 29 refers vaguely to “Defendants” without specifying which of the ten

named Defendants in the Complaint the allegations concern. If the paragraph is intended to refer

to TUPSS, Inc., TUPSS, Inc. denies each and every allegation in the paragraph. TUPSS, Inc.

lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 29.

        30.     Paragraph 30 refers vaguely to “Defendants” without specifying which of the ten

named Defendants in the Complaint the allegations concern. If the paragraph is intended to refer

to TUPSS, Inc., TUPSS, Inc. denies each and every allegation in the paragraph. TUPSS, Inc.

lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 30.

        31.     Paragraph 31 refers vaguely to “Defendants” without specifying which of the ten

named Defendants in the Complaint the allegations concern. If the paragraph is intended to refer

to TUPSS, Inc., TUPSS, Inc. denies each and every allegation in the paragraph. TUPSS, Inc.

lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 31.




                                                 5
sf-4096147
PD.27209416.1
      Case 3:19-cv-00364-CWR-FKB Document 51 Filed 10/15/19 Page 7 of 29




        32.     Paragraph 32 recites a legal conclusion that requires no response. TUPSS, Inc.

lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 32.

        33.     Paragraph 33 refers vaguely to “Defendants” without specifying which of the ten

named Defendants in the Complaint the allegations concern. If the paragraph is intended to refer

to TUPSS, Inc., TUPSS, Inc. denies each and every allegation in the paragraph. TUPSS, Inc.

lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 33.

        34.     TUPSS, Inc. lacks knowledge or information sufficient to form a belief as to the

truth of the remaining allegations in Paragraph 34.

        35.     Paragraph 35 refers vaguely to “Defendants” without specifying which of the ten

named Defendants in the Complaint the allegations concern. If the paragraph is intended to refer

to TUPSS, Inc., TUPSS, Inc. denies each and every allegation in the paragraph. TUPSS, Inc.

lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 35.

        36.     TUPSS, Inc. denies each and every allegation in Paragraph 36.

        37.     Paragraph 37 recites legal conclusions that require no response.

        38.     To the extent that Paragraph 38 refers to written documents, TUPSS, Inc. refers to

those documents for a complete statement of their contents. To the extent that Paragraph 38

recites legal conclusions, no response is required.

        39.     To the extent that Paragraph 39 recites legal conclusions, no response is required.

Paragraph 39 refers vaguely to “Defendants” without specifying which of the ten named

Defendants in the Complaint the allegations concern. If the paragraph is intended to refer to


                                                 6
sf-4096147
PD.27209416.1
      Case 3:19-cv-00364-CWR-FKB Document 51 Filed 10/15/19 Page 8 of 29




TUPSS, Inc., TUPSS, Inc. denies each and every allegation in the paragraph. TUPSS, Inc. lacks

knowledge or information sufficient to form a belief as to the truth of the remaining allegations

in Paragraph 39.

        40.     To the extent that Paragraph 40 refers to written documents, TUPSS, Inc. refers to

those documents for a complete statement of their contents. To the extent that Paragraph 40

recites legal conclusions, no response is required. TUPSS, Inc. otherwise lacks knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in Paragraph

40.

        41.     To the extent that Paragraph 41 refers to written documents, TUPSS, Inc. refers to

those documents for a complete statement of their contents. To the extent that Paragraph 41

recites legal conclusions, no response is required. TUPSS, Inc. otherwise lacks knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in Paragraph

41.

        42.     To the extent that Paragraph 42 refers to written documents, TUPSS, Inc. refers to

those documents for a complete statement of their contents. To the extent that Paragraph 42

recites legal conclusions, no response is required. TUPSS, Inc. otherwise lacks knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in Paragraph

42.

        43.     To the extent that Paragraph 43 refers to written documents, TUPSS, Inc. refers to

those documents for a complete statement of their contents. To the extent that Paragraph 43

recites legal conclusions, no response is required. TUPSS, Inc. otherwise lacks knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in Paragraph

43.


                                                 7
sf-4096147
PD.27209416.1
      Case 3:19-cv-00364-CWR-FKB Document 51 Filed 10/15/19 Page 9 of 29




        44.     To the extent that Paragraph 44 refers to written documents, TUPSS, Inc. refers to

those documents for a complete statement of their contents. To the extent that Paragraph 44

recites legal conclusions, no response is required. TUPSS, Inc. otherwise lacks knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in Paragraph

44.

        45.     To the extent that Paragraph 45 refers to written documents, TUPSS, Inc. refers to

those documents for a complete statement of their contents. To the extent that Paragraph 45

recites legal conclusions, no response is required. TUPSS, Inc. otherwise lacks knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in Paragraph

45.

        46.     To the extent that Paragraph 46 refers to written documents, TUPSS, Inc. refers to

those documents for a complete statement of their contents. To the extent that Paragraph 46

recites legal conclusions, no response is required.

        47.     Paragraph 47 recites legal conclusions that require no response. Paragraph 47

refers vaguely to “Defendants” without specifying which of the ten named Defendants in the

Complaint the allegations concern. If the paragraph is intended to refer to TUPSS, Inc., TUPSS,

Inc. denies each and every allegation in the paragraph. TUPSS, Inc. lacks knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in Paragraph

47.

        48.     Paragraph 48 recites legal conclusions that require no response. Paragraph 48

refers vaguely to “Defendants” without specifying which of the ten named Defendants in the

Complaint the allegations concern. If the paragraph is intended to refer to TUPSS, Inc., TUPSS,

Inc. denies each and every allegation in the paragraph. TUPSS, Inc. lacks knowledge or


                                                 8
sf-4096147
PD.27209416.1
      Case 3:19-cv-00364-CWR-FKB Document 51 Filed 10/15/19 Page 10 of 29




information sufficient to form a belief as to the truth of the remaining allegations in Paragraph

48.

        49.     Paragraph 49 recites legal conclusions that require no response. Paragraph 49

refers vaguely to “Defendants” without specifying which of the ten named Defendants in the

Complaint the allegations concern. If the paragraph is intended to refer to TUPSS, Inc., TUPSS,

Inc. denies each and every allegation in the paragraph. TUPSS, Inc. lacks knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in Paragraph

49.

        50.     Paragraph 50 recites legal conclusions that require no response. Paragraph 50

refers vaguely to “Defendants” without specifying which of the ten named Defendants in the

Complaint the allegations concern. If the paragraph is intended to refer to TUPSS, Inc., TUPSS,

Inc. denies each and every allegation in the paragraph. TUPSS, Inc. lacks knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in Paragraph

50.

        51.     To the extent that Paragraph 51 refers to written documents, TUPSS, Inc. refers to

those documents for a complete statement of their contents. To the extent that Paragraph 51

recites legal conclusions, no response is required. Paragraph 51 refers vaguely to “Defendants”

without specifying which of the ten named Defendants in the Complaint the allegations concern.

If the paragraph is intended to refer to TUPSS, Inc., TUPSS, Inc. denies each and every

allegation in the paragraph. TUPSS, Inc. lacks knowledge or information sufficient to form a

belief as to the truth of the remaining allegations in Paragraph 51.

        52.     Paragraph 52 recites legal conclusions that require no response. Paragraph 52

refers vaguely to “Defendants” without specifying which of the ten named Defendants in the


                                                 9
sf-4096147
PD.27209416.1
      Case 3:19-cv-00364-CWR-FKB Document 51 Filed 10/15/19 Page 11 of 29




Complaint the allegations concern. If the paragraph is intended to refer to TUPSS, Inc., TUPSS,

Inc. denies each and every allegation in the paragraph. TUPSS, Inc. lacks knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in Paragraph

52.

        53.     TUPSS, Inc. admits that it is the world's largest franchisor of retail shipping,

postal, printing, and business service centers, with more than 4,600 locations in the U.S., Puerto

Rico, and Canada. TUPSS, Inc. admits that it has been the “#1 Postal & Business Services

Franchise for 29 Consecutive Years.” TUPSS, Inc. otherwise denies each and every allegation

in Paragraph 53.

        54.     TUPSS, Inc. admits that it has a website, which is changed from time to time.

TUPSS refers to its website for a full statement of its contents at any particular time. TUPSS,

Inc. otherwise denies each and every allegation in Paragraph 54.

        55.     TUPSS, Inc. denies each and every allegation in Paragraph 55.

        56.     TUPSS, Inc. admits that it offers its franchisees certain types of support. TUPSS,

Inc. admits that it has a website, which is changed from time to time. TUPSS refers to its

website for a full statement of its contents at any particular time. TUPSS, Inc. otherwise denies

each and every allegation in Paragraph 56.

        57.     TUPSS, Inc. admits that it has a website, which is changed from time to time.

TUPSS refers to its website for a full statement of its contents at any particular time.

        58.     TUPSS, Inc. admits that Herring Ventures is a The UPS Store® franchisee.

        59.     TUPSS, Inc. lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 59.




                                                 10
sf-4096147
PD.27209416.1
     Case 3:19-cv-00364-CWR-FKB Document 51 Filed 10/15/19 Page 12 of 29




        60.     TUPSS, Inc. admits, based on information and belief, that Herring Ventures

employed one or more notaries public. TUPSS, Inc. otherwise denies each and every allegation

in Paragraph 60, including any allegation that any employee of Herring Ventures was an

employee of TUPSS, Inc. or UPS.

        61.     TUPSS, Inc. lacks knowledge or information sufficient to form a belief as to the

truth of the allegation that Adams was a customer of Herring Ventures. TUPSS, Inc. otherwise

denies each and every allegation in Paragraph 61, including any allegation that any employee of

Herring Ventures was an employee of TUPSS, Inc. or UPS.

        62.     TUPSS, Inc. denies that any employee of Herring Ventures was an employee of

TUPSS, Inc. or UPS. TUPSS, Inc. lacks knowledge or information sufficient to form a belief as

to the truth of the remaining allegations in Paragraph 62.

        63.     Paragraph 63 recites a legal conclusion that requires no response TUPSS, Inc.

denies that any employee of Herring Ventures was an employee of TUPSS, Inc. or UPS.

TUPSS, Inc. lacks knowledge or information sufficient to form a belief as to the truth of the

remaining allegations in Paragraph 63.

        64.     Paragraph 64 recites a legal conclusion that requires no response TUPSS, Inc.

denies that any employee of Herring Ventures was an employee of TUPSS, Inc. or UPS.

TUPSS, Inc. lacks knowledge or information sufficient to form a belief as to the truth of the

remaining allegations in Paragraph 64.

        65.     Paragraph 65 recites a legal conclusion that requires no response TUPSS, Inc.

denies that any employee of Herring Ventures was an employee of TUPSS, Inc. or UPS.

TUPSS, Inc. lacks knowledge or information sufficient to form a belief as to the truth of the

remaining allegations in Paragraph 65.


                                                11
sf-4096147
PD.27209416.1
     Case 3:19-cv-00364-CWR-FKB Document 51 Filed 10/15/19 Page 13 of 29




        66.     Paragraph 66 recites a legal conclusion that requires no response TUPSS, Inc.

denies that any employee of Herring Ventures was an employee of TUPSS, Inc. or UPS.

TUPSS, Inc. lacks knowledge or information sufficient to form a belief as to the truth of the

remaining allegations in Paragraph 66.

        67.     TUPSS, Inc. lacks knowledge or information sufficient to form a belief as to the

truth of the remaining allegations in Paragraph 67.

        68.     TUPSS, Inc. lacks knowledge or information sufficient to form a belief as to the

truth of the remaining allegations in Paragraph 68.

        69.     Paragraph 69 recites legal conclusions that require no response. TUPSS, Inc.

lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 69.

        70.     TUPSS, Inc. lacks knowledge or information sufficient to form a belief as to the

truth of the remaining allegations in Paragraph 70.

        71.     Paragraph 71 recites legal conclusions that require no response. TUPSS, Inc.

lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 71.

        72.     Paragraph 72 recites legal conclusions that require no response. TUPSS, Inc.

lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 72.

        73.     Paragraph 73 recites legal conclusions that require no response. TUPSS, Inc.

lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 73.




                                                12
sf-4096147
PD.27209416.1
      Case 3:19-cv-00364-CWR-FKB Document 51 Filed 10/15/19 Page 14 of 29




        74.     Paragraph 74 recites legal conclusions that require no response. TUPSS, Inc. lacks

knowledge or information sufficient to form a belief as to the truth of the remaining allegations

in Paragraph 74.

        75.     TUPSS, Inc. lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 75.


                                            COUNT I

                                      For Civil Conspiracy
                                     Against All Defendants

        76.     TUPSS, Inc. is not required to respond to Paragraph 76 because it does not

constitute an allegation. TUPSS, Inc. re-asserts its responses to the foregoing allegations as if

fully stated herein.

        77.     Paragraph 77 recites legal conclusions, that require no response.

        78.     Paragraph 78 recites legal conclusions that require no response. Paragraph 78

refers vaguely to “Defendants” without specifying which of the ten named Defendants in the

Complaint the allegations concern. If the paragraph is intended to refer to TUPSS, Inc., TUPSS,

Inc. denies each and every allegation in the paragraph. TUPSS, Inc. lacks knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in Paragraph

78.

        79.     Paragraph 79 recites legal conclusions that require no response. Paragraph 79

refers vaguely to “Defendants” without specifying which of the ten named Defendants in the

Complaint the allegations concern. If the paragraph is intended to refer to TUPSS, Inc., TUPSS,

Inc. denies each and every allegation in the paragraph. TUPSS, Inc. lacks knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in Paragraph

79.
                                                 13
sf-4096147
PD.27209416.1
      Case 3:19-cv-00364-CWR-FKB Document 51 Filed 10/15/19 Page 15 of 29




        80.     Paragraph 80 recites legal conclusions that require no response. Paragraph 80

refers vaguely to “Defendants” without specifying which of the ten named Defendants in the

Complaint the allegations concern. If the paragraph is intended to refer to TUPSS, Inc., TUPSS,

Inc. denies each and every allegation in the paragraph. TUPSS, Inc. lacks knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in Paragraph

80.

        81.     Paragraph 81 recites legal conclusions that require no response. Paragraph 81

refers vaguely to “Defendants” without specifying which of the ten named Defendants in the

Complaint the allegations concern. If the paragraph is intended to refer to TUPSS, Inc., TUPSS,

Inc. denies each and every allegation in the paragraph. TUPSS, Inc. lacks knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in Paragraph

81.

        82.     Paragraph 82 recites legal conclusions that require no response. Paragraph 82

refers vaguely to “Defendants” without specifying which of the ten named Defendants in the

Complaint the allegations concern. If the paragraph is intended to refer to TUPSS, Inc., TUPSS,

Inc. denies each and every allegation in the paragraph. TUPSS, Inc. lacks knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in Paragraph

82.

        83.     Paragraph 83 recites legal conclusions that require no response. Paragraph 83

refers vaguely to “Defendants” without specifying which of the ten named Defendants in the

Complaint the allegations concern. If the paragraph is intended to refer to TUPSS, Inc., TUPSS,

Inc. denies each and every allegation in the paragraph. TUPSS, Inc. lacks knowledge or




                                                14
sf-4096147
PD.27209416.1
      Case 3:19-cv-00364-CWR-FKB Document 51 Filed 10/15/19 Page 16 of 29




information sufficient to form a belief as to the truth of the remaining allegations in Paragraph

83.

        84.     Paragraph 84 recites legal conclusions that require no response. Paragraph 84

refers vaguely to “Defendants” without specifying which of the ten named Defendants in the

Complaint the allegations concern. If the paragraph is intended to refer to TUPSS, Inc., TUPSS,

Inc. denies each and every allegation in the paragraph. TUPSS, Inc. lacks knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in Paragraph

84.

        85.     Paragraph 85 recites legal conclusions that require no response. Paragraph 85

refers vaguely to “Defendants” without specifying which of the ten named Defendants in the

Complaint the allegations concern. If the paragraph is intended to refer to TUPSS, Inc., TUPSS,

Inc. denies each and every allegation in the paragraph. TUPSS, Inc. lacks knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in Paragraph

85.

        86.     Paragraph 86 recites legal conclusions that require no response. Paragraph 86

refers vaguely to “Defendants” without specifying which of the ten named Defendants in the

Complaint the allegations concern. If the paragraph is intended to refer to TUPSS, Inc., TUPSS,

Inc. denies each and every allegation in the paragraph. TUPSS, Inc. lacks knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in Paragraph

86.

        87.     Paragraph 87 recites legal conclusions that require no response. Paragraph 87

refers vaguely to “Defendants” without specifying which of the ten named Defendants in the

Complaint the allegations concern. If the paragraph is intended to refer to TUPSS, Inc., TUPSS,


                                                15
sf-4096147
PD.27209416.1
      Case 3:19-cv-00364-CWR-FKB Document 51 Filed 10/15/19 Page 17 of 29




Inc. denies each and every allegation in the paragraph. TUPSS, Inc. lacks knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in Paragraph

87.


                                            COUNT II

                                    For Aiding and Abetting
                                     Against All Defendants

        88.     TUPSS, Inc. is not required to respond to Paragraph 88 because it does not

constitute an allegation. TUPSS, Inc. re-asserts its responses to the foregoing allegations as if

fully stated herein.

        89.     Paragraph 89 recites legal conclusions that require no response.

        90.     Paragraph 90 recites legal conclusions that require no response. Paragraph 90

refers vaguely to “Defendants” without specifying which of the ten named Defendants in the

Complaint the allegations concern. If the paragraph is intended to refer to TUPSS, Inc., TUPSS,

Inc. denies each and every allegation in the paragraph. TUPSS, Inc. lacks knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in Paragraph

90.

        91.     Paragraph 91 recites legal conclusions that require no response. Paragraph 91

refers vaguely to “Defendants” without specifying which of the ten named Defendants in the

Complaint the allegations concern. If the paragraph is intended to refer to TUPSS, Inc., TUPSS,

Inc. denies each and every allegation in the paragraph. TUPSS, Inc. lacks knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in Paragraph

91.

        92.     Paragraph 92 recites legal conclusions that require no response. Paragraph 92

refers vaguely to “Defendants” without specifying which of the ten named Defendants in the
                                                 16
sf-4096147
PD.27209416.1
      Case 3:19-cv-00364-CWR-FKB Document 51 Filed 10/15/19 Page 18 of 29




Complaint the allegations concern. If the paragraph is intended to refer to TUPSS, Inc., TUPSS,

Inc. denies each and every allegation in the paragraph. TUPSS, Inc. lacks knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in Paragraph

92.

        93.     Paragraph 93 recites legal conclusions that require no response. Paragraph 93

refers vaguely to “Defendants” without specifying which of the ten named Defendants in the

Complaint the allegations concern. If the paragraph is intended to refer to TUPSS, Inc., TUPSS,

Inc. denies each and every allegation in the paragraph. TUPSS, Inc. lacks knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in Paragraph

93.

        94.     Paragraph 94 recites legal conclusions that require no response. Paragraph 94

refers vaguely to “Defendants” without specifying which of the ten named Defendants in the

Complaint the allegations concern. If the paragraph is intended to refer to TUPSS, Inc., TUPSS,

Inc. denies each and every allegation in the paragraph. TUPSS, Inc. lacks knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in Paragraph

94.

        95.     Paragraph 95 recites legal conclusions that require no response. Paragraph 95

refers vaguely to “Defendants” without specifying which of the ten named Defendants in the

Complaint the allegations concern. If the paragraph is intended to refer to TUPSS, Inc., TUPSS,

Inc. denies each and every allegation in the paragraph. TUPSS, Inc. lacks knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in Paragraph

95.




                                                17
sf-4096147
PD.27209416.1
      Case 3:19-cv-00364-CWR-FKB Document 51 Filed 10/15/19 Page 19 of 29




        96.      Paragraph 96 recites legal conclusions that require no response. Paragraph 96

refers vaguely to “Defendants” without specifying which of the ten named Defendants in the

Complaint the allegations concern. If the paragraph is intended to refer to TUPSS, Inc., TUPSS,

Inc. denies each and every allegation in the paragraph. TUPSS, Inc. lacks knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in Paragraph

96.

        97.      Paragraph 97 recites legal conclusions that require no response. Paragraph 97

refers vaguely to “Defendants” without specifying which of the ten named Defendants in the

Complaint the allegations concern. If the paragraph is intended to refer to TUPSS, Inc., TUPSS,

Inc. denies each and every allegation in the paragraph. TUPSS, Inc. lacks knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in Paragraph

97.


                                            COUNT III

                For Recklessness, Gross Negligence, and at a Minimum Negligence
                                     Against All Defendants

        98.      TUPSS, Inc. is not required to respond to Paragraph 98 because it does not

constitute an allegation. TUPSS, Inc. re-asserts its responses to the foregoing allegations as if

fully stated herein.

        99.      Paragraph 99 recites legal conclusions that require no response.

        100.     Paragraph 100 recites legal conclusions that require no response.

        101.     Paragraph 101 recites legal conclusions that require no response. Paragraph 101

refers vaguely to “Defendants” without specifying which of the ten named Defendants in the

Complaint the allegations concern. If the paragraph is intended to refer to TUPSS, Inc., TUPSS,

Inc. denies each and every allegation in the paragraph. TUPSS, Inc. lacks knowledge or
                                                 18
sf-4096147
PD.27209416.1
       Case 3:19-cv-00364-CWR-FKB Document 51 Filed 10/15/19 Page 20 of 29




information sufficient to form a belief as to the truth of the remaining allegations in Paragraph

101.

        102.    Paragraph 102 recites legal conclusions that require no response.

        103.    Paragraph 103 recites legal conclusions that require no response. Paragraph 103

refers vaguely to “Defendants” without specifying which of the ten named Defendants in the

Complaint the allegations concern. If the paragraph is intended to refer to TUPSS, Inc., TUPSS,

Inc. denies each and every allegation in the paragraph. TUPSS, Inc. lacks knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in Paragraph

103.

        104.    Paragraph 104 recites legal conclusions that require no response. Paragraph 104

refers vaguely to “Defendants” without specifying which of the ten named Defendants in the

Complaint the allegations concern. If the paragraph is intended to refer to TUPSS, Inc., TUPSS,

Inc. denies each and every allegation in the paragraph. TUPSS, Inc. lacks knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in Paragraph

104.

        105.    To the extent that Paragraph 105 refers to written documents, TUPSS, Inc. refers

to those documents for a complete statement of their contents. Paragraph 101 refers vaguely to

“Defendants” without specifying which of the ten named Defendants in the Complaint the

allegations concern. If the paragraph is intended to refer to TUPSS, Inc., TUPSS, Inc. denies

each and every allegation in the paragraph. TUPSS, Inc. lacks knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 101.

        106.    Paragraph 106 recites legal conclusions that require no response. Paragraph 106

refers vaguely to “Defendants” without specifying which of the ten named Defendants in the


                                                 19
sf-4096147
PD.27209416.1
       Case 3:19-cv-00364-CWR-FKB Document 51 Filed 10/15/19 Page 21 of 29




Complaint the allegations concern. If the paragraph is intended to refer to TUPSS, Inc., TUPSS,

Inc. denies each and every allegation in the paragraph. TUPSS, Inc. lacks knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in Paragraph

106.

        107.    Paragraph 107 recites legal conclusions that require no response. Paragraph 107

refers vaguely to “Defendants” without specifying which of the ten named Defendants in the

Complaint the allegations concern. If the paragraph is intended to refer to TUPSS, Inc., TUPSS,

Inc. denies each and every allegation in the paragraph. TUPSS, Inc. lacks knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in Paragraph

107.

        108.    Paragraph 108 recites legal conclusions that require no response. Paragraph 108

refers vaguely to “Defendants” without specifying which of the ten named Defendants in the

Complaint the allegations concern. If the paragraph is intended to refer to TUPSS, Inc., TUPSS,

Inc. denies each and every allegation in the paragraph. TUPSS, Inc. lacks knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in Paragraph

108.

        109.    Paragraph 109 recites legal conclusions that require no response. Paragraph 109

refers vaguely to “Defendants” without specifying which of the ten named Defendants in the

Complaint the allegations concern. If the paragraph is intended to refer to TUPSS, Inc., TUPSS,

Inc. denies each and every allegation in the paragraph. TUPSS, Inc. lacks knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in Paragraph

109.




                                                20
sf-4096147
PD.27209416.1
       Case 3:19-cv-00364-CWR-FKB Document 51 Filed 10/15/19 Page 22 of 29




        110.    Paragraph 110 recites legal conclusions that require no response. Paragraph 110

refers vaguely to “Defendants” without specifying which of the ten named Defendants in the

Complaint the allegations concern. If the paragraph is intended to refer to TUPSS, Inc., TUPSS,

Inc. denies each and every allegation in the paragraph. TUPSS, Inc. lacks knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in Paragraph

110.


                                             COUNT IV

                          For Negligent Retention and Supervision
                     Against Herring Ventures and Rawlings & MacInnis

        111.    TUPSS, Inc. is not required to respond to Paragraph 111 because it does not

constitute an allegation and Count IV is not asserted against TUPSS, Inc. TUPSS, Inc. re-asserts

its responses to the foregoing allegations as if fully stated herein.

        112.    Because Count IV is not asserted against TUPSS, Inc., no response is required.

        113.    Because Count IV is not asserted against TUPSS, Inc., no response is required.

        114.    Because Count IV is not asserted against TUPSS, Inc., no response is required.

        115.    Because Count IV is not asserted against TUPSS, Inc., no response is required.

        116.    Because Count IV is not asserted against TUPSS, Inc., no response is required.

        117.    Because Count IV is not asserted against TUPSS, Inc., no response is required.

        118.    Because Count IV is not asserted against TUPSS, Inc., no response is required.

        119.    Because Count IV is not asserted against TUPSS, Inc., no response is required.

        120.    Because Count IV is not asserted against TUPSS, Inc., no response is required.

        121.    Because Count IV is not asserted against TUPSS, Inc., no response is required.

        122.    Paragraph 122 recites legal conclusions that require no response. TUPSS, Inc.

otherwise denies each and every allegation in Paragraph 122.
                                                  21
sf-4096147
PD.27209416.1
     Case 3:19-cv-00364-CWR-FKB Document 51 Filed 10/15/19 Page 23 of 29




        123.    Paragraph 123 recites legal conclusions that require no response. TUPSS, Inc.

otherwise denies each and every allegation in Paragraph 123.

        124.    Paragraph 124 recites legal conclusions that require no response. TUPSS, Inc.

admits that certain employees of Herring Ventures were notaries public. TUPSS, Inc. otherwise

lacks knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph 124.

        125.    Paragraph 125 recites legal conclusions that require no response.

        126.    Paragraph 126 recites legal conclusions that require no response. TUPSS, Inc.

lacks knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph 126.

        127.    Paragraph 127 recites legal conclusions that require no response.

        TUPPS, Inc. denies the allegations contained in the last unnumbered paragraph of the

Complaint beginning “WHEREFORE, the Receiver respectfully requests that . . .”, including the

allegations contained in sub-paragraphs (1) through (3). TUPPS, Inc. further denies that Plaintiff

is entitled to relief of any kind.

                                     AFFIRMATIVE DEFENSES

        TUPSS, Inc. has not completed its investigation of the facts of this case, has not

completed discovery in this matter, and has not completed preparation for trial. The affirmative

defenses asserted herein are based on TUPSS, Inc.’s knowledge, information, and belief at this

time, and TUPSS, Inc. specifically reserves the right to modify, amend, or supplement any

affirmative defenses contained herein at any time. TUPSS, Inc. reserves the right to assert

additional defenses as information is gathered through discovery and investigation. In asserting

these defenses, TUPSS, Inc. does not allege or admit that it has the burden of proof and/or


                                                 22
sf-4096147
PD.27209416.1
     Case 3:19-cv-00364-CWR-FKB Document 51 Filed 10/15/19 Page 24 of 29




persuasion with respect to any of these matters, and does not assume the burden of proof and/or

persuasion with respect to any matter as to which Defendants have the burden of proof or

persuasion.



        Subject to the preceding qualifications, TUPSS, Inc. alleges the following additional

separate and affirmative defenses to the Complaint.


                               FIRST AFFIRMATIVE DEFENSE

                       (Intervening or Superseding Acts of Third Parties)

        1.      Plaintiff’s damages, if any, resulted from the acts or omissions of third parties

over whom TUPSS, Inc. had no control. The acts of such third parties constitute intervening or

superseding causes of the harm, if any, suffered by Plaintiff.


                             SECOND AFFIRMATIVE DEFENSE

                                   (Lack of Justifiable Reliance)

        2.      Plaintiff’s claims are barred in whole or in part because none of the parties in this

case engaged in any alleged misconduct in reasonable or justifiable reliance on any

representation, act, or omission by TUPSS, Inc.

                               THIRD AFFIRMATIVE DEFENSE

                                  (Failure to Mitigate Damages)

        3.      Plaintiff has failed to fulfill her duty to mitigate, reduce, or otherwise avoid the

stated damages, and Plaintiff is therefore barred from recovering such damages, if any.

                             FOURTH AFFIRMATIVE DEFENSE

                                      (Statute of Limitations)


                                                  23
sf-4096147
PD.27209416.1
     Case 3:19-cv-00364-CWR-FKB Document 51 Filed 10/15/19 Page 25 of 29




        4.      Plaintiff’s claims are barred in whole or in part by the applicable statutes of

limitations.

                               FIFTH AFFIRMATIVE DEFENSE

                                            (Good Faith)

        5.      Plaintiffs’ claims are barred in whole or in part because TUPSS, Inc. acted at all

times in good faith and did not directly or indirectly induce any act or acts alleged to constitute a

violation of law.

                               SIXTH AFFIRMATIVE DEFENSE

                                 (Lack of Culpable Participation)

        6.      Plaintiffs’ claims are barred in whole or in part because TUPSS, Inc. was not a

culpable participant in any act or acts alleged to constitute a violation of law.


                             SEVENTH AFFIRMATIVE DEFENSE

                                       (Negative Causation)

        7.      Plaintiffs’ claims are barred in whole or in part because no alleged actions by

TUPSS, Inc. were the cause of any alleged injury, loss, or damages.

                              EIGHTH AFFIRMATIVE DEFENSE

                              (Lack of Subject Matter Jurisdiction)

        8.      Plaintiff has not suffered any injury-in-fact that is traceable to any action or

inaction by TUPSS, Inc. and therefore lacks standing to pursue any claims against TUPSS, Inc.

                               NINTH AFFIRMATIVE DEFENSE

                                          (Unclean Hands)




                                                  24
sf-4096147
PD.27209416.1
     Case 3:19-cv-00364-CWR-FKB Document 51 Filed 10/15/19 Page 26 of 29




        9.      Plaintiff’s claims are barred in whole or in part by the doctrine of unclean hands

since Plaintiff stands in the shoes of Adams, who has pleaded guilty to running an illegal Ponzi

scheme.

                              TENTH AFFIRMATIVE DEFENSE

                                          (In pari delicto)

        10.     Plaintiff’s claims are barred in whole or in part by the doctrine of in pari delicto

since Plaintiff stands in the shoes of Adams, who has pleaded guilty to running an illegal Ponzi

scheme.

                            ELEVENTH AFFIRMATIVE DEFENSE

                                         (Double Recovery)

        11.     Plaintiff’s claims are barred in whole or in part as recovery under them would

constitute double recovery in light of Plaintiff’s multiple lawsuits derived from the same losses

suffered as a result of the illegal Ponzi scheme to which Adams has pleaded guilty.

                            TWELFTH AFFIRMATIVE DEFENSE

                                          (Failure to Join)

        12.     Plaintiff’s claims are barred in whole or in part because Plaintiff has failed to join

necessary parties under F.R.C.P. 19.

        WHEREFORE, TUPSS, Inc. seeks judgment:

        A.      dismissing all claims against TUPSS, Inc.;

        B.      awarding the costs of defending this action, including reasonable attorneys’ fees,

        costs and disbursements to the full expert permitted by law; and

        C.      granting such other and further relief as this Court may deem just and proper.




                                                  25
sf-4096147
PD.27209416.1
     Case 3:19-cv-00364-CWR-FKB Document 51 Filed 10/15/19 Page 27 of 29




Dated:          October 15, 2019

                                   By: __/s/ Jessica Terrill Pulliam
                                       LaToya C. Merritt, MSB #100054
                                       Jessica Terrill Pulliam, MSB #105510
                                       PHELPS DUNBAR, LLP
                                       4270 I-55 North Jackson, Mississippi 39211-
                                       6391
                                       Post Office Box 16114
                                       Jackson, Mississippi 39236-6114
                                       Telephone: 601-352-2300
                                       Telecopier: 601-360-9777
                                       Email: anderson@phelps.com
                                               merrittl@phelps.com
                                               pulliamj@phelps.com

                                       Mark R. McDonald (CA Bar No. 137001)
                                       (Pro Hac Vice)
                                       MORRISON & FOERSTER LLP
                                       707 Wilshire Boulevard
                                       Los Angeles, CA 90017
                                       Telephone: 213.892.5200
                                       Facsimile: 213.892.5454
                                       Email: MMcDonald@mofo.com

                                       Adam J. Hunt (NY Bar No. 4896213)
                                       (Pro Hac Vice)
                                       MORRISON & FOERSTER LLP
                                       250 West 55th Street
                                       New York, New York 10019
                                       Telephone: 212.468.8000
                                       Facsimile: 212.468.7900
                                       Email: AdamHunt@mofo.com

                                       Attorneys for Defendant
                                       THE UPS STORE, INC.




                                     26
sf-4096147
PD.27209416.1
     Case 3:19-cv-00364-CWR-FKB Document 51 Filed 10/15/19 Page 28 of 29




                                       Certificate of Service



        I, __Jessica Terrill Pulliam_____, do hereby certify that I electronically filed the above

and foregoing THE UPS STORE, INC.’S ANSWER TO PLAINTIFF’S AMENDED

COMPLAINT with the Clerk of the Court using the CM/ECF system which sent notification of

such filing to the following counsel of record:

 Alysson Leigh Mills                               ATTORNEYS FOR PLAINTIFF
 Kristen D. Amond
 Brent B. Barriere
 Jason W. Burge
 Rebekka C. Veith
 FISHMAN HAYGOOD, LLP
 201 St. Charles Avenue, Suite 4600
 New Orleans, LA 70170-4600
 (504) 586-5294
 (504) 586-5250 (fax)
 amills@fishmanhaygood.com
 kamond@fishmanhaygood.com
 bbarriere@fishmanhaygood.com
 jburge@fishmanhaygood.com
 rveith@fishmanhaygood.com

 Lilli Evans Bass
 Brown Bass & Jeter, PLLC
 P.O. Box 22969
 Jackson, MS 39225
 (601) 487-8448
 (601) 510-9934 (fax)
 bass@bbjlawyers.com


 G. Todd Burwell                                   ATTORNEYS FOR RAWLINGS &
 Emily Kincses Lindsay                             MACINNIS, PA, JEANNIE CHISOLM,
 G. TODD BURWELL, PA                               AND TAMMY VINSON
 618 Crescent Blvd., Ste. 200
 Ridgeland, MS 39157
 (601) 427-4470
 (601) 427-0189 (fax)
 tburwell@gtbpa.com
 elindsay@gtbpa.com

                                                  27
sf-4096147
PD.27209416.1
     Case 3:19-cv-00364-CWR-FKB Document 51 Filed 10/15/19 Page 29 of 29




 William Lee Guice, III                 ATTORNEY FOR HERRING VENTURES,
 Randall Scott Wells                    LLC, AUSTIN ELSEN, CHANDLER
 RUSHING & GUICE, PLLC – Biloxi         WESTOVER, COURTNEY HERRING,
 P.O. Box 1925                          DIANE LOFTON, AND TAMMIE ELSEN
 Biloxi, MS 39533-1925
 1000 Government St., Suite E
 Ocean Springs, MS 39564
 (228) 374-2313
 (228) 875-5987
 bguice@rushingguice.com
 swells@rushingguice.com


THIS, the 15th day of October, 2019.




                                            /s/ Jessica Terrill Pulliam
                                            JESSICA TERRILL PULLIAM




                                       28
sf-4096147
PD.27209416.1
